 USDC IN/ND case 3:21-cv-00689-JD-MGG document 4 filed 09/21/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 WILLIAM A. CRAFT,

                Petitioner,

                       v.                             CAUSE NO. 3:21-CV-689-JD-MGG

 INDIANA ATTORNEY GENERAL,

                Respondent.

                                   OPINION AND ORDER

       William A. Craft, a civil detainee without a lawyer, filed a habeas petition

alleging that staff at the Logansport State Hospital are using excessive force against

him, wrongfully confiscating his belongings, and providing him with inadequate

medical treatment. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must

dismiss the petition “[i]f it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.”

       A habeas corpus petition under 28 U.S.C. § 2254 can only be used to challenge

the fact or duration of a detainee’s custody. See 28 U.S.C. § 2254(a) (authorizing issuance

of writ of habeas corpus where state prisoner demonstrates he is “in custody . . . in

violation of the Constitution or laws or treaties of the United States”); Washington v.

Smith, 564 F.3d 1350, 1351 (7th Cir. 2009) (“[A] habeas corpus petition must attack the

fact or duration of one’s sentence; if it does not, it does not state a proper basis for relief

under § 2254[.]”). Craft does not raise any claim related to the validity of his detention

but instead asserts claims related to the conditions of his confinement at Logansport
 USDC IN/ND case 3:21-cv-00689-JD-MGG document 4 filed 09/21/21 page 2 of 3


State Hospital. Such claims must be asserted through a civil rights action under 42

U.S.C. § 1983. Robinson v. Sherrod, 631 F.3d 839, 841 (7th Cir. 2011) (“[H]abeas corpus is

not a permissible route for challenging prison conditions.”); Williams v. Wisconsin, 336

F.3d 576, 579 (7th Cir. 2003) (“For prisoners, the difference between a civil rights action

and a collateral attack is easy to describe. Challenges to conditions of confinement . . .

fall under § 1983. Attacks on the fact or duration of confinement come under § 2254.”).

Because Craft challenges the conditions of his confinement rather than the fact or

duration of his detention, the court dismisses the habeas petition without prejudice.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability, the petitioner must show that reasonable jurists would find it debatable

(1) whether the court was correct in its procedural ruling and (2) whether the petition

states a valid claim for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473,

484 (2000). Here, there is no basis for finding that jurists of reason would debate the

correctness of this ruling. Therefore, there is no basis for encouraging Craft to proceed

further in a habeas case in federal court.

       For these reasons, the court:

       (1) DISMISSES the petition (ECF 1) pursuant to Rule 4 of the Rules Governing

Section 2254 Cases because the claims are not cognizable bases for habeas relief;

       (2) DENIES William A. Craft a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.


                                              2
USDC IN/ND case 3:21-cv-00689-JD-MGG document 4 filed 09/21/21 page 3 of 3


    SO ORDERED on September 21, 2021.

                                        s/ JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    3
